Citation Nr: 0213350	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  98-02 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from May 10 to August 24, 
1948, a total just in excess of 100 days.

This case came to the Board of Veterans' Appeals (Board) from 
a September 1997 decision by the Louisville, Kentucky, 
Regional Office (RO) that determined that new and material 
evidence had not been received upon which to reopen a claim 
for service connection for residuals of a back injury.  In an 
April 1999 decision, the Board concurred, and the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In an April 2000 joint motion for remand, 
the parties contended that new and material evidence had been 
submitted, and the Court sustained the motion in a May 2000 
order.


FINDINGS OF FACT

1.  The veteran's service medical records show complaints of 
backache, but they do not show a back injury, or report of a 
back injury, in service.

2.  The earliest medical evidence of record of a low back 
disorder is July 1994 magnetic resonance imaging that showed 
degenerative changes at L4-5.

3.  There is no competent medical evidence linking the 
veteran's current back disability to his military service.


CONCLUSION OF LAW

The veteran did not incur or aggravate a back disorder in 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45620 
(Aug. 29, 2001) (to be codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans  Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2002), identifies and 
describes duties on the part of VA to advise a claimant of 
the evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence.  Id.   The duties to notify 
and assist claimants have been implemented by regulations 
published at 66 Fed. Reg. 45620 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

In this case, the veteran's service medical records and VA 
examination reports are included in the file.  In a November 
1997 Statement of the Case (SOC), the RO advised the veteran 
of the applicable law and the evidentiary shortcomings in his 
claim.  November 1998 and June 2002 Supplemental Statements 
of the Case advised the veteran of the impact of evidence 
received subsequent to the SOC.  In December 2000, pursuant 
to the November 2000 Board remand, the RO asked the veteran 
for the names and addresses of health care providers who had 
treated his back disorder.  In April 2001, the RO advised the 
veteran of the provisions of VCAA and asked him if there was 
additional evidence that VA could help him obtain.  It also 
informed the appellant that ultimately it was his 
responsibility to make sure that records were actually 
received by VA.  Every one of the health care providers 
identified by the veteran was contacted by the RO, and all 
records provided have been associated with the file.  
Finally, in an August 2002 letter, the RO advised the veteran 
that his case was being sent to the Board, and invited him to 
submit any additional evidence he had directly to the Board.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all probative evidence has been obtained.  Since 
there is no probative evidence that is not already of record, 
it is impossible for VA to notify the appellant of the 
evidence he should obtain and the evidence VA would attempt 
to obtain.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In sum, the Board finds that VA has complied with 
the notice and duty-to-assist provisions of the VCAA, and 
that the evidence of record is more than sufficient to fairly 
adjudicate the claim.

Turning now to the law applicable to this service-connection 
claim, service connection is granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred therein.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
requisite link between a current disability and military 
service may be established by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same disability, or by medical evidence that links a 
current disability to symptoms that began in service and 
which have continued since.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

The veteran has set out his contentions in a February 1997 
statement, in a Substantive Appeal received in February 1998, 
in a statement received in August 1998, at a January 1999 
videoconference hearing, in an April 2001 VA Form 21-4142 
with argument appended, and in a June 2001 statement.  

He contends that, in service, he fell from a top bunk and 
injured his back.  He said he did not lose consciousness when 
he fell, but arose, experienced excruciating pain, passed 
out, and awoke in a hospital where he remained until he was 
separated from service.  He said he was admitted to the 
hospital on June 30, 1948, and was discharged from both the 
hospital and the service on August 24.  With regard to 
postservice treatment, he said he was treated for back pain 
by Dr. Richard Stevenson, his family doctor, from 1948 until 
about 1972.  He said Dr. Stevenson had died, and that he had 
tried, without success, to obtain the doctor's records.  He 
had also been treated by Drs. Margolies, Lockstadt, and 
Gilbert, through his insurance company, and by the VA.  He 
said he was fired from three jobs immediately after service 
because he could not perform the work required of him due to 
back pain.  Reportedly, another employer would not hire him 
after he failed the company physical.

During his testimony, the veteran referred to a lifelong limp 
as a psychological or psychosomatic limp.  He said that 
service doctors, in diagnosing his condition as a psychiatric 
one, focused on the psychosomatic limp rather than on his 
back.  He contended, however, that the problem with his back 
was scoliosis.  He said he did not have scoliosis when he 
entered service, that he was diagnosed with transient 
scoliosis in service, and that he was told by Drs. Lockstadt 
and Jensen that transient scoliosis was caused by an impact 
injury, such as falling from a great height.  He further 
contended that the scoliosis seen in service had 
"degenerated into degenerative scoliosis," and he suggested 
that degenerative scoliosis was the cause of his back 
trouble.  He said he obtained published materials on 
scoliosis from the National Association of Scoliosis and the 
American Orthopedic Surgeons.  (The file includes one page of 
printed material from the National Scoliosis Foundation.  The 
page is undated but indicates it was reprinted from The 
Spinal Connection, Fall/Winter 1990, and it consists of an 
interview of Dr. John B. Emans of Boston's Children's 
Hospital Medical Center.  The monograph defines various 
terms, including scoliosis, which, according to the article, 
can result from a birth defect, a severe accident, or a 
neuromuscular disease such as polio.  The article notes that 
in most cases, scoliosis is idiopathic, i.e., it occurs for 
no known reason.  The article does not mention "transient" 
scoliosis, nor specifically discuss the particulars of the 
appellant's case.)

The veteran's service medical records include a May 10, 1948, 
entrance examination that noted no musculoskeletal defects.  
Another record, dated June 2, during the third week of basic 
training, noted the veteran's complaints of headaches.  The 
impression was that he should be seen by the neuropsychiatric 
service.  On June 10, doctors noted "[d]aily varied pain 
[with] minimal findings."  On June 11, he reported backaches 
since playing football in high school, with recurrence a week 
earlier.  On June 18, he complained of headaches and 
backaches, and said his left leg had been smaller than the 
right since birth.  On June 28, doctors recorded that the 
veteran was "[s]till having trouble," and the diagnoses 
were inadequate personality and a mild congenital deformity 
of the left leg.

On June 30, 1948, a doctor recorded that he was "[c]onvinced 
this man should be out," and that the veteran's separation 
could be accomplished by the orthopedic clinic to which he 
was admitted that day.  On an undated record from the 
orthopedic clinic, measurement of leg lengths from the 
umbilicus suggested that the right leg was 1/2 inch shorter 
than the left but, when measurements were made from the 
anterior iliac spines, leg lengths were equal.  A July 15 
record by the orthopedic clinic noted that, "after an 
extended period of observation and recheck on the physical 
examination [with] X rays, it was found that he had no 
orthopedic deformity or pathology . . . ."  (Emphasis added)  
It was believed that his "limp" was intentional, and that 
he should be "investigated from an N.P. [neuropsychiatric] 
standpoint."  On July 20, it was noted that, although the 
veteran had claimed that he had limped all his life, a staff 
member reported he had seen him walk normally.  The record 
noted that "transient scoliosis . . . appears on walking."  
Electrodiagnostic testing showed no muscle weakness of the 
left leg.

A July 20 record noted that there was some impairment of 
attention due to anxiety during psychological testing, and 
the examiner indicated that the diagnosis would probably be 
anxiety neurosis with hysteria features.  A July 27 nursing 
note said that the "[l]imp seems more pronounced when pt 
[patient] knows he is being observed."  A July 29 
examination by the neuropsychiatric service noted that the 
veteran appeared to have a slight left-leg limp, but deep 
tendon reflexes were active and normal, and there was no 
muscle weakness.  The examiner concluded that the veteran had 
a personality disorder and not a physical or neurologic one.  
The impression was moderate, chronic, passive-dependent 
reaction manifested by helplessness, indecisiveness, and a 
tendency to cling to others.  A note dated July 30th opined 
that the appellant's limp may be "pure malginering."  An 
August 3 medical certificate noted the symptoms reported by 
the veteran, noted that he appeared to limp but had been 
seen, on at least one occasion, to walk with a normal gait, 
noted that no organic disease had been found, and concluded 
that there was no justification for separation on that 
ground.  The diagnoses were moderate, chronic, passive-
dependent reaction manifested by helplessness, 
indecisiveness, and a tendency to cling to others; and a 
conversion reaction manifested by headaches, backaches, and a 
functional limp.  An August 19, 1948, separation examination 
noted no musculoskeletal defects, and the veteran was 
separated from service for inadaptability psychiatrically.

Absolutely none of the veteran's service medical records 
reflect a report or evidence of any inservice back injury, to 
include any injury following a fall.

In November 1998 statements, two of his sisters said the 
veteran had been treated by Dr. Richard Stevenson, from the 
week he returned from service until Dr. Stevenson's 
retirement, for back trouble that began in service.

The earliest postservice medical evidence of record are 1987 
treatment records from the Lexington Clinic.  The earlier 
records show a cervical spine disorder after a February 1987 
motor vehicle accident, but none of those earlier records 
reflected a diagnosis of a lumbar spine disorder.

On the veteran's first visit to the office of Dr. Gary 
Margolies, in February 1993, he saw Dr. R.D. Caldroney for 
chest discomfort.  The doctor reported that he had reviewed 
outside records that showed that the veteran did not have the 
severe coronary artery disease they had been led to believe 
he had, and the doctor thought the chest discomfort might 
have an esophageal etiology.  He concluded, from his review 
of the outside records, that there was a "fair emotional 
component to many of his symptoms."  History from the 
veteran included occasional bouts of sacral pain radiating to 
the thighs, worse upon awakening and improved by activity, 
but he was not examined at that time in connection with that 
history.

A July 1994 report from Magnetic Resonance Imaging Associates 
noted mild scoliosis to the left and degenerative changes at 
L4-5.

In September 1995, in connection with the workup of a 
gastrointestinal complaint, Dr. Margolies ordered X rays of 
the veteran's abdomen which incidentally showed degenerative 
changes of the lumbar spine at L4-5 with mild scoliosis.

The veteran was hospitalized at VA in January 1997 for 
evaluation of seizures.  Extended video 
electroencephalography, and clinical evaluation during 
purported seizures, were not consistent with true seizures.  
Examiners felt that the purported seizures were either a 
reaction to stress or were false seizures for secondary gain.  
Diagnoses included pseudoseizures.  Magnetic resonance 
imaging of the lumbar spine, conducted the day the veteran 
was discharged, showed degenerative disc disease at L4-5 and 
moderate to severe spinal stenosis.

April 1997 VA records show that the veteran underwent a 
laminectomy and discectomy at L4-5.  The operation report 
noted that he had a long history of back trouble, and 
currently had pain and numbness in both lower extremities, 
but had been followed by VA only since August 1995.  After 
surgery, deep tendon reflexes were symmetric and strength was 
good in the lower extremities; sensation was diminished in 
all extremities which, according to the veteran, had been the 
case since a bout of sepsis following an earlier surgery.

An October 1997 record from Dr. John Gilbert noted history 
from the veteran of back injury sustained when he fell from a 
top bunk in service.  The history included significant back 
and bilateral leg pain since service, and a recent 
laminectomy at a VA hospital.  The veteran said he fell after 
the surgery and currently had more pain.  Examination 
revealed spasm and limitation of motion of the thoracolumbar 
spine, but there were no deformities and no tenderness.  
There was myelographic evidence of scoliosis and of 
persistent lateral recess stenosis at multiple levels.  
Diagnoses included permanent lumbar nerve root injury 
syndrome from an unresolved fall in service; scoliosis; 
persistent lateral recess stenosis; and "post laminectomy 
syndrome (perineural fibrosis syndrome)."

In July 1998, the veteran asked Dr. Margolies for a referral 
to a spine surgeon.  In an August 1998 letter to Dr. 
Margolies, said by the author to have been written for use by 
the veteran in connection with his VA claim, Dr. Harry 
Lockstadt noted history from the veteran of a back injury 
sustained when he fell from a top bunk in service.  The 
veteran said he had back and leg pain at the time of the fall 
in service, had the same back and leg pain since that injury, 
and currently had the same back and leg pain in spite of a 
1997 laminectomy.  On examination, there was limitation of 
motion of the lumbar spine.  X rays showed facet joint 
hypertrophy and an instability pattern, with lateral 
listhesis, at L4-5, and disc degeneration at L5-S1.  Dr. 
Lockstadt opined that the veteran sustained an injury at the 
L4-5 level, that the injury resulted in the current 
instability pattern, and that he had developed 
"degenerative" scoliosis since the injury.

In an August 1998 letter to the RO, Dr. Margolies reported 
that he had seen the veteran for multiple medical problems 
during the preceding three years.  The veteran had had back 
pain and computerized tomography showed degenerative joint 
disease of the lower lumbar spine.  Dr. Margolies did not 
address etiology of a back disorder.

In a December 2000 letter, Robert Jensen, MD, JD, reported 
that he had examined the veteran on several occasions, from 
September 1996 to September 1999, while a neurology resident 
at the Lexington VA hospital.  He said the veteran, after a 
back injury in service, developed back pain and "brisk" 
deep tendon reflexes at the knees.  These signs were followed 
by sensory changes in the L4-S1 dermatomes bilaterally which 
were followed by apparent weakness in the "forelegs."  Dr. 
Jensen asserted that he had reviewed the veteran's medical 
records back to 1948, that the appellant had consistently and 
persistently reported pain to various physicians for fifty 
years, and that he had been examined by competent 
neurosurgeons and orthopedic surgeons whose reports were all 
quite consistent.  There had been no report of any back 
injury other than the one in service.

At an extensive May/August 2001 VA orthopedic examination, 
the veteran contended that scoliosis was not noted when he 
entered service, and that it was first noted as transient 
scoliosis after a fall from a top bunk in service.  He cited 
more recent radiographic evidence of scoliosis, and contended 
that the service doctor was mistaken in calling his scoliosis 
"transient."  He further contended that his scoliosis was 
caused by the fall in service, that it worsened, and that it 
was the cause of his chronic back pain.  The examiner 
thoroughly reviewed the veteran's written contentions, and 
his service and postservice medical records, and recited in 
her report his contentions and the salient medical evidence 
of record.  She noted that the veteran claimed that he 
presented frequently with complaints of back pain immediately 
postservice, but there is no medical evidence that he did, 
and no medical evidence of a back disorder until the mid-
1990's.  Workup then revealed degenerative changes at the L4-
5 level, and he underwent a laminectomy at that level at a VA 
hospital.

The examiner reported that her examination of the veteran was 
problematic due to his questionable cooperation.  When 
walking to the examining room, he used a cane and gait was 
markedly abnormal but, when encouraged to walk without his 
cane, he was able to demonstrate a few steps of normal heel-
toe gait.  The examiner said she was "truly uncertain" as 
to the veteran's gait.  When asked to provide resistance to 
the examiner's hand, none was felt and, when the examiner 
quickly removed her hand, the veteran's hand did not move 
indicating that he was not, in fact, pushing.  When asked to 
demonstrate range of motion of the lumbar spine, it appeared 
to be limited to 2 or 3 degrees in each direction but, when 
advised that the examiner could not document scoliosis unless 
he bent over so his spine could be examined, he was able to 
bring his fingertips to his ankles and demonstrate flexion to 
95 degrees with pain only at the extreme.  Scoliosis was not 
demonstrated clinically, and thoracic scoliosis was not shown 
radiographically.  X rays revealed degenerative changes in 
the thoracolumbar spine and severe degenerative disc disease 
at L4-5 with rotoscoliosis at that level only.  On sensory 
examination, the veteran said he was diffusely numb in the 
left leg, and reportedly was unable to distinguish sharp from 
dull; however, he was noted to withdraw from strong, sharp 
probing, but said he could not tell whether the stimulus was 
sharp or dull.  

In concluding, the examiner reported that the veteran had a 
preexisting left leg-length discrepancy.  She opined that 
this discrepancy was not permanently aggravated in service.  
It could, however, be expected to cause, or aggravate, 
chronic degenerative changes in the lumbar spine over time.  
In addition, although he contended that he fell and injured 
his back in service, service medical records showed that 
there was "no orthopedic pathology."  The examiner noted 
that service medical records referred to scoliosis 
("transient scoliosis . . . appears on walking"), but that 
the leg-length discrepancy, combined with a paravertebral 
muscle spasm, might have appeared to be scoliosis.  She said 
that, in fact, the veteran did not have scoliosis, save for a 
rotatory scoliosis related to degenerative changes at L4-5.  
Finally, he had degenerative disc disease at multiple levels 
in the cervical and lumbar spine, and had had a discectomy 
and laminectomy at L4-5 with instability due to rotoscoliosis 
at that site, but there was no evidence, other than history 
from the veteran, to link current degenerative disc disease 
to a fall in service.  The examiner concluded that the 
veteran's chronic back pain was not likely related to any 
inservice fall.

In this case, the veteran contends that he fell from his bunk 
in service in 1948, that the fall caused scoliosis, that he 
has had back pain since the fall, that he currently has back 
pain and scoliosis, and that the scoliosis, caused by the 
1948 fall, is the cause of his current back pain.  The 
veteran is competent to provide evidence regarding symptoms, 
and his statements regarding back pain are accepted at face 
value.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
However, as a layman (i.e., one without medical training or 
expertise), he is not competent to establish medical etiology 
or diagnosis.  Heuer v. Brown, 7 Vet. App. 379 (1995).  
Etiology can only be established by medical evidence.

Drs. Gilbert and Lockstadt attribute the veteran's back 
disability to back injury sustained when he fell from a top 
bunk in service, and Dr. Jensen did so as well if only by 
implication.  The VA examiner, however, did not ascribe any 
of his back disability to service.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  That responsibility is particularly 
onerous where, as here, medical opinions diverge but, in 
weighing the medical evidence, the Board may accept one 
medical opinion and reject others.  At the same time, the 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Id.; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the Court has held, 
for example, that postservice reference to injuries sustained 
in service, without a review of service medical records, is 
not competent medical evidence.  Grover v. West, 12 Vet. 
App. 109, 112 (1999).  Further, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Moreover, a medical 
professional is not competent to opine as to matters outside 
the scope of his expertise.  Id. citing Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

There is no indication in the record that Drs. Gilbert and 
Lockstadt reviewed the veteran's service medical records, or 
that they relied, for their opinion as to the etiology of his 
back disorder, on anything but history from the veteran.  
Thus, the medical evidence they provided is not competent and 
it is discounted.  Grover, LeShore.  Dr. Jensen, on the other 
hand, claimed to have reviewed the veteran's medical records 
back to 1948.  He said that, since the veteran "sustained a 
back injury in service," he had reported pain to various 
physicians for fifty years, and had been examined by 
neurosurgeons and orthopedists whose reports were all quite 
consistent.  Dr. Jensen's December 2000 letter comes very 
close to linking continued symptomatology to a current 
disability, pursuant to 38 C.F.R. § 3.303(b), to establish 
medical evidence of nexus.  The problem, however, is that he 
still relies upon history from the veteran regarding a back 
injury in service because there is absolutely nothing in 
service medical records to suggest that the veteran actually 
sustained the back injury he claims.  LeShore.  In addition, 
Dr. Jensen's reference to fifty years of medical records is 
entirely unclear since there are no medical records in the 
claim file between 1948 and 1987.  Further, though the post-
1987 medical records show occasional complaints of back pain, 
a back disorder was not diagnosed until 1994, and it was only 
after that that medical records became "quite consistent" 
in diagnosing the veteran's back disability.  Accordingly, 
Dr. Jensen's opinion must be discounted as well.

In contrast, from her recitation of their content, that the 
VA examiner reviewed the veteran's service medical records.  
She noted that "no orthopedic pathology" was found in 
service.  Indeed, service medical records reflect an effort 
by doctors to discharge the veteran on the basis an 
orthopedic disability, but they were unable to do so for lack 
of one.  The VA examiner concluded that the veteran's back 
disability was degenerative disc disease, with rotoscoliosis 
at L4-5 related to the degenerative disc disease at that 
level, and that that disability was not related to his 
military service.  The examiner's conclusions are well 
reasoned and are supported by her clinical findings and by 
the other medical evidence of record, and the Board accepts 
them over the opinions of Drs. Gilbert, Lockstadt, and 
Jensen.

As such, the Board concludes that the preponderance of the 
evidence is against the appellant's claim, and that service 
connection is not warranted.


ORDER

Service connection for residuals of a back injury is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

